Mr. Presiding Justice Goodwin delivered the opinion of the court. 3. Assumpsit, Action of, § 56* — -when agent not deemed to have received money for the use of another. An agent for the purchasers of land who receives the initial payment from his clients cannot be deemed to have received money for the use of the sellers under a contract for the sale of land, where" he received it for the purpose of depositing it with a certain bank, which, in turn, was to hold it for the mutual benefit of the parties concerned, and the agent returned the money to the principal.